EXHIBIT 10.20

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of January 1, 2005
(the “Effective Date”), is made and entered into this 11th day of April, 2005,
by and between California Pizza Kitchen, Inc., a California corporation (the
“Company”), and Richard L. Rosenfield (the “Executive”).

 

In consideration of the premises and the mutual covenants herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

Section 1. Employment Term. The Company hereby employs Executive and Executive
hereby accepts such employment upon the terms and conditions set forth herein.
The Company shall continue to employ Executive as a Co-Chief Executive Officer
of the Company for the period commencing on the Effective Date and ending on the
earlier of (a) the date of termination of this Agreement pursuant to the
provisions of Section 4 hereof, or (b) December 31, 2009; provided, however,
that commencing on December 31, 2009, and on each subsequent anniversary
thereof, the Employment Period shall be automatically extended for one (1)
additional year unless, no later than six (6) months before such date, either
party shall have given written notice to the other that it does not wish to
extend the Employment Period of this Agreement (the “Employment Period”).
References herein to the Employment Period of this Agreement shall refer to both
the initial Employment Period and any such extended Employment Period. Executive
hereby accepts such continued employment by the Company for the Employment
Period on the terms set forth herein.

 

Section 2. Duties. During the Employment Period, Executive shall serve as a
Co-Chief Executive Officer. Executive shall render such business and
professional services in the performance of his duties consistent with
Executive’s position within the Company as Co-Chief Executive Officer as well as
such services reasonably assigned to him by the Board of Directors of the
Company. Executive shall, at all times, report to the Board of Directors of the
Company and no other individual within the Company and all other employees of
the Company shall be responsible to report to Executive or such other
individuals as he designates. Employee’s principal place of employment shall be
the offices provided by the Company located in Los Angeles, California, but it
is understood and acknowledged that the performance of his duties will require
Executive to travel outside Los Angeles. Executive, however, shall not be
required, without his consent, to relocate his principal place of employment
more than 25 miles from the current location of the offices provided by the
Company located in Los Angeles.

 

At all times during the Employment Period, Executive shall devote his best
efforts and abilities to the performance of his duties on behalf of the Company
and to the promotion of its interests consistent with, and subject to, the
strategies, policies and directions of the Board. Notwithstanding the foregoing,
Executive may be involved in civic and charitable activities, may manage his
personal investments and may serve on the board of any public companies, trade
or professional associations.

 



--------------------------------------------------------------------------------

The Company agrees that it will use its reasonable best efforts to cause
Executive to be nominated and continue to be named Co-Chairman (or Chairman, if
Larry Flax does not continue as the other Co-Chairman) of the Board of Directors
during the Term of this Agreement.

 

Section 3. Compensation. During the Employment Period, as compensation for his
services and covenants hereunder:

 

(a) During the Employment Period, the Company shall pay Executive an annual base
salary of Five Hundred Thousand Dollars ($500,000), prorated for any partial
employment year, payable in equal installments at the Company’s current payroll
intervals; provided, however, that the Board may increase such amount during the
Employment Period in its sole and absolute discretion (the “Base Salary”). Such
Base Salary shall be reviewed annually, and shall be subject to such annual
increase, if any, as determined by the Company in its sole discretion. The
difference between the Base Salary previously paid to the Executive for the
payroll periods ending between January 1, 2005 and the date of execution of this
Agreement, less applicable withholding amounts, shall be paid to Executive in a
lump sum concurrent with the execution of this Agreement.

 

(b) Commencing in calendar year 2005, Executive shall be entitled to an annual
target performance based bonus (the “Annual Bonus”) based on the achievement of
certain performance based objectives established by the Compensation Committee.
The Annual Bonus shall provide the Employee the opportunity to receive a target
bonus amount equal to sixty percent (60%) of his Base Salary. Different Annual
Bonus Amounts may be payable for performance results within a range between a
threshold that is less than the specified performance target and for performance
results in excess of the specified performance target. The Annual Bonus Amount
will range from 30% of Base Salary for attainment of the performance based
threshold amount to a maximum of 200% for exceptional performance in excess of
the performance based target amount. Exhibit A hereto sets forth the performance
targets that if achieved will result in the payment of the corresponding
percentage of Base Salary as Annual Bonus in calendar year 2005.

 

(i) The performance targets for 2005 are specified in Exhibit A hereto and,
thereafter, shall be established annually by the Compensation Committee based on
financial performance factors determined by the Compensation Committee in its
sole discretion, but after consultation with Executive.

 

(ii) The Annual Bonus shall be payable in cash not later than the 15th day
following delivery of the audited financial statements for the Company and its
subsidiaries for the year for which the Annual Bonus is payable (the “Audited
Financial Statements”).

 

(c) The Parties acknowledge that on December 29, 2004, the Company granted
Executive options to purchase 300,000 shares of Company common stock, par value
.01 per share (“Common Stock”). The terms of such options are hereby

 

2



--------------------------------------------------------------------------------

modified as follows: Such options shall become vested and exercisable on the
date this Agreement is executed with respect to all of the shares subject to
such option. To the extent that any terms of such option provided in the Notice
of Stock Option Grant delivered to Executive prior to the date hereof differ
from any terms set forth herein, the terms set forth herein supercede the terms
of any such notice and the Company will cause an appropriate amendment to such
Notice of Stock Option Grant to be prepared and executed.

 

(d) On the date this Agreement is executed, the Company shall grant Executive
options to acquire 300,000 shares of Common Stock, pursuant and subject to the
terms and conditions herein and the terms of the Company’s 2004 Omnibus
Incentive Compensation Plan. Such option shall be substantially in the form set
forth in the Non-Qualified Stock Option Agreement attached hereto as Exhibit B.
The exercise price per share of the options shall be the higher of (i) the
closing price of the Company Common Stock on the date this Agreement is executed
or (ii) the average closing price of the Company Common Stock for the five (5)
day period immediately preceding the date this Agreement is executed. The
options shall vest and be exercisable as to 20% of the grant on the third
anniversary of the grant date and thereafter an additional 10% of the original
grant shall vest on each quarterly anniversary until fully vested and
exercisable at the end of the fifth anniversary of the grant date. The options
granted to Executive under the 2004 Omnibus Incentive Compensation Plan shall be
nonstatutory stock options that are not intended to be incentive stock options
under Section 422 of the Internal Revenue Code. Each option granted under the
terms of the 2004 Omnibus Incentive Compensation Plan shall be for a term of ten
years and shall provide that in the event Executive’s employment terminates for
any reason other than for Cause or voluntary termination by the Executive
without Good Reason, vested options shall continue to be exercisable for at
least three years following the employment termination date, but not longer than
the expiration of the ten-year term after the date of grant.

 

(e) In January, 2006, Executive shall be granted 70,000 shares of restricted
stock of the Company, provided that Executive remains employed by the Company as
a Co-Chief Executive Officer until such date, which award shall be made pursuant
and subject to the terms and conditions set forth herein and in the Restricted
Stock Agreement to be provided upon the date of grant and the Company’s 2004
Omnibus Incentive Compensation Plan as in effect at such time. The award shall
vest as to 12,500 shares of restricted stock on the first anniversary of the
grant date and thereafter an additional 3,125 shares of restricted stock subject
to the award shall vest on each quarterly anniversary until and including the
fourth anniversary of the grant date. The award shall vest as to 10,000 shares
of restricted stock subject to the award on the earlier of (i) the fifth
anniversary of the grant date and (ii) the last day of the first 30-day period
following the Effective Date during which the average closing price of the
Company Common Stock exceeds $35.00 per share. The award shall vest as to the
remaining 10,000 shares of restricted stock subject to the award on the earlier
of (i) the fifth anniversary of the grant date and (ii) the last day of the
first 30-day period following the Effective Date during which the average
closing price of the Company Common Stock exceeds $40.00 per share.

 

3



--------------------------------------------------------------------------------

(f) For so long as the Company remains a public company, Company shall use
commercially reasonable efforts to (i) cause the shares of Common Stock reserved
for issuance to Executive pursuant to the Company’s 2004 Omnibus Incentive
Compensation Plan to be included in a registration statement on Form S-8 (the
“Registration Statement”) relating to the registration under the Securities Act
of 1933 (the “Act”) of no less than 3,750,000 shares of the Company’s Common
Stock, issuable pursuant to the Company’s 2004 Omnibus Incentive Compensation
Plan; (ii) cause such awards and the shares issuable pursuant to such awards to
be registered or otherwise exempt under the securities or blue sky laws of
California and such other jurisdictions in the United States as may be
applicable; and (iii) to maintain a current prospectus and to cause such Common
Stock to be listed on the principal exchange or exchanges or qualified for
trading on the principal over-the-counter market on which the Company’s Common
Stock is then listed or traded, so long as any Options remain outstanding and
have not been exercised or terminated and for a period of five years after
exercise.

 

(g) Executive shall be entitled to a supplemental retirement benefit in an
amount equal to $200,000 per year payable for Executive’s life; provided that if
Executive voluntarily terminates employment without Good Reason or is terminated
for Cause prior to the calendar year in which he attains age 70, such amount
shall be reduced by a percentage equal to the product of (i) 15% and (ii) the
lesser of (x) the number of full or partial calendar years remaining until the
calendar year in which Executive attains age 70 or (y) five (5). In addition,
the annual amounts payable pursuant to this provision shall be reduced by the
benefits provided to Executive under the Company’s qualified plans and any other
retirement benefits provided by the Company, other than elective 401(k)
deferrals. In no event, however, shall the benefits payable hereunder commence
prior to the calendar year in which Executive attains age 65. Notwithstanding
the foregoing, in the event that the Board determines that Executive is in
violation of Section 6 or Section 7, any benefit payable under this provision
shall be forfeited and cancelled immediately upon such determination.

 

(h) Executive shall be entitled to paid vacation of four weeks annually. Such
vacation shall be taken at such times as will interfere as little as possible
with the performance of Executive’s duties hereunder. At no time may Executive
accumulate or accrue more than eight weeks of unused vacation time. Should
Executive accumulate or accrue eight weeks of earned but unused vacation time,
Executive shall cease to earn any further vacation benefits until such time as
Executive’s earned but unused vacation time falls below eight weeks.

 

(i) Upon presentation of properly itemized charges together with appropriate
documentation, the Company shall reimburse Executive for all reasonable and
necessary expenses properly incurred by him in the performance of his duties
hereunder, in accordance with the Company’s policies therefor, as may be in
effect from time to time.

 

(j) The Company shall provide Executive with an automobile allowance of Two
Thousand Dollars ($2,000) per month.

 

4



--------------------------------------------------------------------------------

(k) The Company shall reimburse Executive for his dues (not including minimums
or other usage charges unless such expenses are reimbursable pursuant to
paragraph (i) above) at one country or dining club of his choice located in the
State of California.

 

(l) Executive shall be allowed to participate in any present or future medical,
health insurance or other personal fringe benefits plan adopted by the Company
for the general and overall benefit of its full time employees (it being
understood, however, that participation in any such plan is subject to whatever
eligibility requirements are applicable generally to such plan).

 

(m) The Company shall reimburse Executive for all reasonable legal fees and
disbursements incurred by the Executive in connection with the negotiation,
preparation and execution of this Agreement, up to a maximum of $30,000.

 

Section 4. Early Termination of Agreement and other Matters.

 

(a) It is agreed and understood that this Agreement (except for Sections 6 and 7
hereof) and Executive’s employment with the Company shall terminate
automatically upon the first to occur of any of the events set forth in (i)
through (v) below:

 

(i) the date of Executive’s death;

 

(ii) the date on which the Board shall give Executive notice of termination on
account of a Disability (as hereinafter defined), which has prevented Executive
from satisfactorily and completely performing his duties under this Agreement
for a period or periods aggregating more than one hundred twenty (120) days in
any twelve (12) consecutive months;

 

(iii) within 30 days following the date on which the Board shall give Executive
notice of termination for Cause (as hereinafter defined);

 

(iv) within 30 days following the date on which the Board shall give Executive
notice of termination for any reason other than Disability or Cause or Executive
shall give the Board notice of termination for Good Reason (as hereinafter
defined); or

 

(v) within 60 days following the date on which the Executive shall give the
Board notice of Executive’s termination for other than for Good Reason.

 

(b) For purposes of this Agreement, “Cause” shall mean that Executive: (i) has
been convicted of, or pleads guilty or nolo contendere to any act of
embezzlement or fraud against the Company, its parent or any of its subsidiaries
or to any felony; (ii) has committed any willful, intentional, purposeful,
grossly negligent or malicious act that constitutes misconduct and has the
effect of materially injuring the business or reputation of the Company, its
parent or any of its affiliates and any divisions Executive may manage; or (iii)
has materially breached this Agreement; provided,

 

5



--------------------------------------------------------------------------------

however, that in the event that the Board determines to terminate Executive’s
employment for Cause, such termination shall only become effective if the Board
shall first provide Executive written notice detailing such Cause, and if such
act or omission is susceptible to cure, the Executive shall be provided a 30 day
period to cure such act or omission.

 

(c) For the purposes of this Agreement, “Disability” shall mean that Executive
is determined to be substantially disabled by the insurance company providing
group long-term disability insurance for the Company’s employees, which
determination would entitle Executive to disability benefit payments thereunder.
If no such insurance is then in force or if no such determination has been made,
“Disability” shall refer to a medically determinable physical or mental
condition disabling Executive from substantially performing his duties
hereunder. If such determination is disputed, then the Company and Executive
shall each select a physician licensed to practice medicine in the State of
California who shall, in turn, jointly select a third physician licensed to
practice medicine in the State of California, who shall make a binding
determination of disability. The Company shall bear the costs of obtaining such
determination.

 

(d) For purposes of this Agreement, “Good Reason” shall mean without Executive’s
consent (i) a material reduction in the duties, title or responsibilities of
Executive or a material breach of this Agreement by the Company, provided that
the Board fails to cure such material reduction or breach within 30 days of
receipt of a written notice from Executive of such material reduction or breach
or (ii) requiring Executive to relocate his principal place of employment to a
location that is more than twenty-five (25) miles from the location of the
Company’s principal office in the Los Angeles area as of the Effective Date.

 

Section 5. Compensation in Event of Termination; Survival.

 

(a) Except as otherwise provided below in this Section 5, upon termination of
Executive’s employment for any reason, the Employment Period of this Agreement
shall end and this Agreement shall expire and the Company shall have no further
obligation to Executive except to the extent that Executive is otherwise
entitled to any unpaid salary or benefits hereunder and insurance coverage in
accordance with applicable law. Notwithstanding the expiration of the Employment
Period or termination of this Agreement; the provisions set forth in Sections 6,
7 and 8 shall remain in full force and effect after the termination of
Executive’s employment hereunder. Executive shall not be required to seek other
employment or otherwise attempt to mitigate damages to be entitled to any of the
termination benefits provided in this Section 5.

 

(b) In the event that the Company gives written notice that it does not wish to
extend the Employment Period, and, as a result, the Employment Period expires
prior to the calendar year in which Executive attains age 70, Executive (or his
estate in the event he dies after his termination, as applicable) shall be
entitled to the following: (i) an amount equal to the sum of Executive’s Base
Salary plus his Target Bonus at that time which amount shall be payable over one
year following the date of expiration of the Employment Period in accordance
with the regular payroll practices of the Company; (ii)

 

6



--------------------------------------------------------------------------------

any unvested options shall become fully vested and immediately exercisable and
any restrictions on restricted stock that was awarded to Executive by the
Company during the Employment Period shall lapse immediately; (iii) the exercise
period with respect to any stock option shall continue until the earlier of (x)
the last day of the three-year period following the termination of employment or
(y) expiration date of such option according to its terms; and (iv) continuation
of health insurance benefits consistent with those provided by the Company to
its senior Executives; provided, however, that the percentage of the cost of
such coverage paid by the Company shall not be less than the percentage of such
costs that was paid by the Company immediately prior to the expiration date of
the Agreement.

 

(c) Upon a termination of Executive’s employment by the Company other than for
Disability or Cause or by Executive for Good Reason prior to the calendar year
in which Executive attains age 70, Executive (or his estate in the event he dies
after his termination, as applicable) shall be entitled to the following: (i) an
amount equal to two (2) times the sum of Executive’s Base Salary plus his Target
Bonus at that time, which amount shall be payable over two years following the
date of termination in accordance with the regular payroll practices of the
Company; (ii) any unvested option shall become fully vested and immediately
exercisable and any restrictions on restricted stock that was awarded to
Executive by the Company during the Employment Period shall lapse immediately;
(iii) the exercise period with respect to any stock option shall continue until
the earlier of (x) the last day of the three-year period following the
termination of employment or (y) the expiration date of such option according to
its terms; and (iv) continuation of health insurance benefits consistent with
those provided by the Company to its senior Executives until the end of the
Employment Period, such period determined without regard to such termination;
provided, however, that the percentage of the cost of such coverage paid by the
Company shall not be less than the percentage of such costs that was paid by the
Company immediately prior to the expiration date of the Agreement.

 

(d) In the event that the Company gives written notice that it does not wish to
extend the Employment Period, and as a result, the Employment Period expires
after the commencement of the calendar year in which Executive attains age 70 or
Executive’s employment is terminated by the Company other than for Disability or
Cause or by Executive for Good Reason after the commencement of the calendar
year in which Executive attains age 70, Executive (or his estate in the event he
dies after his termination, as applicable) shall be entitled to the following:
(i) any unvested option shall become fully vested and immediately exercisable
and any restrictions on restricted stock that was awarded to Executive by the
Company during the Employment Period shall lapse immediately; (ii) the exercise
period with respect to any stock option shall continue until the earlier of (x)
the last day of the three-year period following the termination of employment or
(y) the expiration date of such option according to its terms; and (iii)
continuation of health insurance benefits consistent with those provided by the
Company to its senior Executives for a period of two years following such
termination; provided, however, that the percentage of the cost of such coverage
paid by the Company shall not be less than the percentage of such costs that was
paid by the Company immediately prior to the expiration date of the Agreement.

 

7



--------------------------------------------------------------------------------

(e) Upon a termination of Executive’s employment by the Company for death or
Disability, Executive (or his estate, as applicable) shall be entitled to the
following: (i) any unvested option shall become fully vested and immediately
exercisable and any restrictions on restricted stock that was awarded to
Executive by the Company during the Employment Period shall lapse immediately;
and (ii) the exercise period with respect to any stock option shall continue
until the earlier of (x) the last day of the three-year period following the
termination of employment or (y) the expiration date of such option according to
its terms; provided that Executive has not been provided with notice referred to
in Section 4(a)(iii) above.

 

(f) Upon a termination of Executive’s employment by the Company other than for
Disability or Cause or by Executive for Good Reason that occurs within two years
following a Change of Control (defined below), Executive (or his estate in the
event he dies after his termination, as applicable) shall be entitled to the
following: (i) an amount equal to two (2) times the sum of Executive’s Base
Salary and Target Bonus at that time, which amount shall be payable over two
years following the date of termination in accordance with the regular payroll
practices of the Company; (ii) any unvested option shall become fully vested and
immediately exercisable and any restrictions on restricted stock that was
awarded to Executive by the Company during the Employment Period shall lapse
immediately; (iii) the exercise period with respect to any stock option shall
continue until the earlier of (x) the last day of the three-year period
following the termination of employment or (y) the expiration date of such
option according to its terms; and (iv) continuation of health insurance
benefits consistent with those provided by the Company to its senior Executives
for a period of two years following such termination; provided, however, that
the percentage of the cost of such coverage paid by the Company shall not be
less than the percentage of such costs that was paid by the Company immediately
prior to the expiration date of the Agreement. In addition, if any of the
payments or benefits received or to be received by Executive in connection with
this Section 5(f) will be subject to any excise tax imposed under Section 4999
of the Code resulting from application of Section 280G of the Code, the Company
shall pay to Executive an additional amount (the “Gross-Up Payment”) such that
the net amount retained by Executive, after deduction of such excise tax, would
be the same as the amount Executive would have retained had such excise tax not
been incurred.

 

(g) “Change of Control” for the purposes of this Agreement, shall have the
meaning set forth in Exhibit C, hereto.

 

(h) In the event the Company or any member of the Board asserts that Executive
has breached Section 6 or 7 hereof, then the Company or such Director shall
notify Executive thereof with, in the case of notification by a Director, a copy
thereof being delivered to the Company. Nothing in this Section 5(h) shall
impair the Company’s right to seek or obtain injunctive or other equitable
relief at any time in any court having jurisdiction to enforce the provisions of
Section 6 or Section 7 hereof.

 

(i) Executive’s obligations under Section 6 and Section 7 of this Agreement
shall survive any termination of this Agreement. Notwithstanding any of the
foregoing, in the event that Executive were to violate Section 6 or 7, any
benefit or

 

8



--------------------------------------------------------------------------------

amount payable to Executive pursuant to this Section 5 shall be forfeited and
cancelled immediately upon such violation.

 

Section 6. Proprietary Information of the Company.

 

(a) At no time during or after Executive’s employment with the Company will
Executive (i) use Confidential Information (as defined below) for any purpose
other than during such employment as directed by the Company or (ii) disclose
Confidential Information to any person or entity other than the Company or
persons or entities to whom disclosure has been authorized by the Company in
writing (except that Executive may disclose such information to the minimum
extent necessary to comply with governmental or judicial process, so long as
Executive promptly notifies the Company of such pending disclosure and consults
with the Company concerning the advisability of seeking a protective order or
other means of preserving the confidentiality of the Confidential Information).

 

(b) During the Term, Executive shall promptly communicate to Company all ideas,
discoveries and inventions which relate to the Company and which are or may be
useful to the Company. Executive acknowledges that all such ideas, discoveries,
inventions, and improvements, which relate to the Company and which are made,
conceived, or reduced to practice by him or jointly with others and every item
of knowledge relating to the Company’s business interests (including potential
business interests) gained by him during the course of his employment hereunder
are the property of the Company and Executive hereby irrevocably assigns all
such ideas, discoveries, inventions, improvements, and knowledge to the Company
for its sole use and benefit, without additional compensation. Executive further
agrees to cooperate fully with Company to perfect Company’s interest and title
to all such ideas, discoveries, inventions and improvements. Notwithstanding the
foregoing, pursuant to California Labor Code section 2870, Executive shall not
be required to assign to the Company any inventions that Executive developed
entirely on his own time without use of the Company’s equipment, supplies,
facilities or trade secret information unless they either (i) relate at the time
of conception or reduction to practice of the invention to the Company’s
business or demonstrably anticipated research and development or (ii) result
from work performed by Executive for the Company.

 

As used herein, “Confidential Information” means all information of a technical
or business nature relating to the Company, including without limitation trade
secrets, recipes, inventions, drawings, file data, documentation, diagrams,
specifications, know-how, processes, formulas, models, test results, marketing
techniques and materials, marketing and development plans, price lists, pricing
policies, business plans, information relating to customer or supplier
identities, characteristics and agreements, financial information and
projections, flow charts, software in various stages of development, source
codes, object codes, research and development procedures and employee files and
information; provided, however, that “Confidential Information” shall not
include any information that has become public knowledge through no fault of
Executive. Executive also agrees not to disclose any confidential or proprietary
information that the Company obtains from a third party and which the Company
treats

 

9



--------------------------------------------------------------------------------

as confidential or proprietary or designates as confidential, whether or not
such information is owned or developed by the Company. All Confidential
Information, regardless of form, is the exclusive property of the Company.

 

Section 7. Non-Competition/Non-Solicitation.

 

(a) Executive agrees that during the Employment Period, Executive shall not
directly or indirectly, either individually or as an investor, owner, partner,
agent, employee, independent contractor, consultant or otherwise, engage in any
restaurant or other retail business, including but not limited to any business
that sells pizza or other menu items offered by the Company or any subsidiary of
the Company.

 

(b) Executive agrees that while he is employed by the Company, and for so long
as Executive receives any payment of any supplemental retirement benefit or
other payments made pursuant to Section 5 above, he will not directly or
indirectly, solicit for employment or attempt to solicit for employment any
person who was an employee, officer or director of the Company at any time
during the 12 months preceding the date that Executive’s employment with the
Company is terminated.

 

(c) As the violation by Executive of the provisions of Section 6 or this Section
7 would cause irreparable injury to the Company due to among other things his
knowledge of trade secrets and proprietary information or rights, and there is
no adequate remedy at law for such violation, the Company shall have the right
in addition to any other remedies available, at law or in equity, to seek to
enjoin Executive in a court of equity from violating such provisions. Executive
hereby waives any and all defenses he may have on the ground of lack of
jurisdiction, forum non conveniens, or competence of the court to grant an
injunction or other equitable relief, or otherwise and Executive further agrees
to waive any requirement for a bond or undertaking. The existence of this right
shall not preclude any other rights and remedies at law or in equity which the
Company may have.

 

Section 8. Deductions and Other Tax Matters. Anything to the contrary herein
notwithstanding, the Company shall, and is hereby authorized to, withhold or
deduct from any amounts payable by the Company to Executive any foreign,
federal, state or municipal taxes, social security contributions or other
amounts required to be withheld by law, and to report and remit such amounts to
the proper authorities. Anything to the contrary herein notwithstanding, all
benefits or payments provided by the Company to Executive that would be deemed
to constitute “deferred compensation” under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) are intended to comply with Section 409A
and, in the event that any such benefit or payment is deemed to not comply with
Section 409A, the Company and Executive agree to renegotiate in good faith any
such benefit or payment so that either (i) Section 409A would not apply or (ii)
compliance with Section 409A would be achieved.

 

Section 9. Resolution. If any dispute under this Agreement is not settled or
resolved within thirty (30) days after the receipt by each party of written
notice of dispute, the matter shall be submitted to binding arbitration, such
arbitration to be

 

10



--------------------------------------------------------------------------------

conducted in the State of California and, unless otherwise agreed, such
arbitration will be conducted in accordance with the rules and procedures of the
American Arbitration Association. The arbitrator, in its final decision, shall
determine which party or parties shall bear the costs of the arbitration,
including attorneys fees and expenses.

 

Section 10. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be telecopied, delivered by overnight
delivery service or mailed to the intended recipient at the telecopy number or
address specified below. Such notices, requests, demands and other
communications shall be deemed to have been fully given when transmitted by
telecopier, answerback received, delivered by overnight delivery service against
receipt or, in the case of mailed notices, three business days after such notice
is enclosed in a properly sealed envelope and mailed by first class, registered
or certified mail, return receipt requested, postage and registration or certain
prepaid, with the United States Postal Service, in each case given or addressed
as follows:

 

If to Executive to:

 

Richard L. Rosenfield

c/o California Pizza Kitchen, Inc.

6053 West Century Blvd., 11th Floor

Los Angeles, California 90045-6442

Fax: (310) 342-4669

Confirm: (310) 342-5000

 

If to the Company, to:

 

Charles G. Phillips

c/o California Pizza Kitchen, Inc.

6053 West Century Blvd., 11th Floor

Los Angeles, California 90045-6442

Fax: (310) 342-4669

Confirm: (310) 342-5000

 

with copies to:

 

Pillsbury Winthrop Shaw Pittman LLP

725 South Figueroa Street, Suite 2800

Los Angeles, CA 90017-5406

Attention: Anna M. Graves, Esq.

Fax: (213) 226- 4017

Confirm: (213) 488-7577

 

Section 11. Entire Agreement. This Agreement contains all the understandings and
representations between us pertaining to the subject matter hereof and
supersedes all undertakings and agreements, whether oral or in writing, if any
there be,

 

11



--------------------------------------------------------------------------------

previously entered into between the Company and Executive with respect to the
subject matter hereof.

 

Section 12. Binding Agreement. This Agreement shall be binding upon and shall be
for the benefit of the Company, its successors and assigns, and Executive and,
in the event of his death, his estate or other legal representative, except that
no right or obligations under this Agreement can be assigned or transferred by
Executive without the express prior written consent of the Company.

 

Section 13. Amendment; Waiver. No provision of this Agreement may be amended,
modified, supplemented or waived unless such amendment, modification, supplement
or waiver is agreed to in writing, signed by Executive and another employee of
the Company duly authorized by the Board. Except as otherwise specifically
provided in this Agreement, no waiver by either the Company or Executive of any
breach by the other of any condition or provision shall be deemed a waiver of a
similar or dissimilar provision or condition at the same or any prior or
subsequent time.

 

Section 14. Governing Law. This Agreement is deemed a contract made under, and
for all purposes to be governed by and construed in accordance with, the laws of
the State of California, without reference to principles of conflicts of laws.

 

Section 15. Illegality. Without limiting Section 7 hereof, in the event that any
provision or portion of this Agreement shall be determined to be invalid,
illegal or unenforceable for any reason, the remaining provisions or portions of
this Agreement will be unaffected thereby and will remain in full force and
effect to the fullest extent permitted by law and the parties hereto will use
all reasonable efforts to substitute one or more valid, legal and enforceable
provisions which, insofar as practicable, implement the purposes and intents
hereof.

 

Section 16. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and which, together,
shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

CALIFORNIA PIZZA KITCHEN, INC.

By:

 

/s/ Susan M. Collyns

Name:

 

Susan M. Collyns

Title:

 

Senior Vice President, Finance,

   

Chief Financial Officer

EXECUTIVE

/s/ Richard L. Rosenfield

Richard L. Rosenfield

 

12



--------------------------------------------------------------------------------

EXHIBIT A

 

California Pizza Kitchen CEO Bonus Matrix

 

    

2005 CPK EBITDA

(before pre-opening and restatement)

--------------------------------------------------------------------------------

    Individual CEO Bonus


--------------------------------------------------------------------------------

     Deviation from Target


--------------------------------------------------------------------------------

   

Percent of

Salary

--------------------------------------------------------------------------------

    Percent of Target Bonus


--------------------------------------------------------------------------------

    Dollars [1]


--------------------------------------------------------------------------------

     (% of target)     (% of salary)     (% of target bonus)     ($000)

Below Threshold

   0 %   0 %   0 %   $ —  

Threshold

   -10 %   30 %   50 %   $ 150      -9 %   33 %   55 %   $ 165      -8 %   36 %
  60 %   $ 180      -7 %   39 %   65 %   $ 195      -6 %   42 %   70 %   $ 210  
   -5 %   45 %   75 %   $ 225      -4 %   48 %   80 %   $ 240      -3 %   51 %  
85 %   $ 255      -2 %   54 %   90 %   $ 270      -1 %   57 %   95 %   $ 285

Target

   0 %   60 %   100 %   $ 300      1 %   66 %   110 %   $ 330      2 %   72 %  
120 %   $ 360      3 %   78 %   130 %   $ 390      4 %   84 %   140 %   $ 420  
   5 %   90 %   150 %   $ 450      6 %   96 %   160 %   $ 480      7 %   102 %  
170 %   $ 510      8 %   116 %   193 %   $ 580      9 %   130 %   217 %   $ 650
     10 %   144 %   240 %   $ 720      11 %   158 %   263 %   $ 789      12 %  
172 %   286 %   $ 859      13 %   186 %   310 %   $ 929

Superior/Maximum

   14 %   200 %   333 %   $ 1,000

 

[1] Assuming a $500,000 salary

 



--------------------------------------------------------------------------------

EXHIBIT B

 

CALIFORNIA PIZZA KITCHEN, INC.

2004 OMNIBUS INCENTIVE COMPENSATION PLAN

NOTICE OF STOCK OPTION GRANT

 

California Pizza Kitchen, Inc. (the “Company”) hereby grants you the following
Option to purchase shares of its common stock (“Shares”). The terms and
conditions of this Option are set forth in the Stock Option Agreement and the
CALIFORNIA PIZZA KITCHEN, INC. 2004 OMNIBUS INCENTIVE COMPENSATION PLAN (the
“Plan”), both of which are attached to and made a part of this document.

 

Date of Grant:

   [Date of Grant]

Name of Optionee:

   [Name of Optionee]

Number of Option Shares:

   [Number of Shares]

Exercise Price per Share:

   $[Exercise Price] (The Exercise Price per Share shall not be less than one
hundred percent (100%) of the Fair Market Value. If Optionee is a more than
ten-percent stockholder, the Exercise Price per Share of an ISO shall be at
least one hundred ten percent (110%) of Fair Market Value.)

Vesting Start Date:

   [Vesting Start Date]

Type of Option:

   [Type of Grant: NSO/ISO]

Vesting Schedule:

   [Vesting Schedule]

Rights upon Termination:

   [Vesting/Termination Schedule]

 

By signing this document, you acknowledge receipt of a copy of the Plan, and
agree that (a) you have carefully read, fully understand and agree to all of the
terms and conditions described in the attached Stock Option Agreement, and the
Plan document; and (b) you understand and agree that this Stock Option
Agreement, including its cover sheet and attachments, constitutes the entire
understanding between you and the Company regarding this Option, and that any
prior agreements, commitments or negotiations concerning this Option are
replaced and superseded.

 

[NAME OF OPTIONEE]   CALIFORNIA PIZZA KITCHEN, INC.     

By:

        

Its:

    

 



--------------------------------------------------------------------------------

CALIFORNIA PIZZA KITCHEN, INC.

 

2004 OMNIBUS INCENTIVE COMPENSATION PLAN (THE “PLAN”)

 

STOCK OPTION AGREEMENT

 

SECTION 1. KIND OF OPTION.

 

This Option is intended to be either an incentive stock option intended to meet
the requirements of section 422 of the Internal Revenue Code (an “ISO”) or a
non-statutory option (an “NSO”), which is not intended to meet the requirements
of an ISO, as indicated in the Notice of Stock Option Grant. Even if this Option
is designated as an ISO, it shall be deemed to be an NSO to the extent required
by the $100,000 annual limitation under Section 422(d) of the Code.

 

SECTION 2. VESTING.

 

Subject to the terms and conditions of the Plan and this Stock Option Agreement
(the “Agreement”), your Option will be exercisable with respect to the Shares
that have become vested in accordance with the schedule set forth in the Notice
of Stock Option Grant (the “Notice”). Except as otherwise provided in the
Notice, after your Service terminates for any reason, vesting of your Shares
immediately stops and your Option expires immediately as to the number of Shares
that are not vested as of your Service termination date.

 

SECTION 3. TERM.

 

Your Option will expire in any event at the close of business at Company
headquarters ten years after the Date of Grant; provided, however, that if your
Option is an ISO it will expire five years after the Date of Grant if you are a
more than ten-percent stockholder of the Company (the “Expiration Date”). Also,
your Option will expire earlier if your Service terminates, as described herein.

 

SECTION 4. REGULAR TERMINATION.

 

  (a) Except as otherwise provided in the Notice, if your Service terminates for
any reason except termination without Cause, death, Disability, or Retirement
(as such capitalized terms are defined below), the vested portion of your Option
will expire at the close of business at Company headquarters on the date of
termination of your Service.

 

  (b) Except as otherwise provided in the Notice, if your Service terminates due
to termination without Cause or Retirement, the vested portion of your Option
will expire at the close of business at Company headquarters on the date two
months after the date of your termination without Cause or Retirement.

 

  (c) If your Option is an ISO and you exercise it more than three months after
termination of your Service as an Employee for any reason other than death or
total and permanent disability as defined under section 22(e)(3) of the Code,
your Option will cease to be eligible for ISO tax treatment.

 

  (d)

Your Option will cease to be eligible for ISO tax treatment if you exercise it
more than three months after the 90th day of a bona fide leave of absence
approved by the

 

CALIFORNIA PIZZA KITCHEN, INC.

NOTICE OF STOCK OPTION GRANT

 

-2-



--------------------------------------------------------------------------------

 

Company, unless your right to reemployment after your leave was guaranteed by
statute or contract.

 

  (e) Solely for purposes of your Option, “Cause”, “Retirement” and “Disability”
are defined as follows.

 

  (1) “Cause” has the definition set forth in your employment agreement with the
Company, or, if you do not have an employment agreement, includes, without
limitation: (i) your commission of a felony or other crime involving moral
turpitude; (ii) your negligence or willful misconduct in connection with the
performance of your duties for the Company; (iii) your willful failure to follow
the lawful instructions of your supervisor; and (iv) a breach of your fiduciary
duty to the Company for personal profit or otherwise.

 

  (2) “Retirement” means retirement from full-time employment by the Company in
accordance with the normal retirement policies of the Company.

 

  (3) “Disability” means your inability to perform a major part of the duties to
be performed by you as an employee of the Company immediately prior to the
inception of the disability, because of illness, accident or injury, for a
period of twenty-six consecutive weeks or for a cumulative period of thirty
weeks in any twelve month period.

 

SECTION 5. DEATH.

 

Except as otherwise provided in the Notice, if you die while in Service with the
Company, the vested portion of your Option will expire at the close of business
at Company headquarters on the date three months after the date of your death.
During that three month period, your estate, legatees or heirs may exercise that
portion of your Option that was vested on the date of your death.
Notwithstanding the foregoing, the Option may not be exercised after the
Expiration Date determined under Section 3 above.

 

SECTION 6. DISABILITY.

 

Except as otherwise provided in the Notice, if your Service terminates because
of a Disability, the vested portion of your Option will expire at the close of
business at Company headquarters on the date two months after your termination
date. During that two month period, you may exercise that portion of your Option
that was vested on the date of your Disability.

 

SECTION 7. EXERCISING YOUR OPTION.

 

To exercise your Option, you must provide notice according to such procedures as
may be prescribed by the Company. Your exercise will be effective when
appropriate notice together with full payment is received by the Company. If
someone else wants to exercise your Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

CALIFORNIA PIZZA KITCHEN, INC.

NOTICE OF STOCK OPTION GRANT

 

-3-



--------------------------------------------------------------------------------

SECTION 8. PAYMENT FORMS.

 

When you exercise your Option, you must include payment of the Exercise Price
for the Shares you are purchasing in cash or cash equivalents. Alternatively,
you may pay all or part of the Exercise Price by surrendering, or attesting to
ownership of, Shares already owned by you, unless such action would cause the
Company to recognize any (or additional) compensation expense with respect to
the Option for financial reporting purposes. Such Shares shall be surrendered to
the Company in good form for transfer and shall be valued at their Fair Market
Value on the date of Option exercise. To the extent that a public market for the
Shares exists and to the extent permitted by applicable law, in each case as
determined by the Company, you also may exercise your Option by delivery (on a
form prescribed by the Company) of an irrevocable direction to a securities
broker to sell Shares and to deliver all or part of the sale proceeds to the
Company in payment of the aggregate Exercise Price and, if requested, applicable
withholding taxes. The Company will provide the forms necessary to make such a
cashless exercise. Payment also may be made all or in part by delivery (on a
form prescribed by the Company) of an irrevocable direction to a securities
broker or lender to pledge Shares as a security for a loan, and to deliver all
or part of the loan proceeds to the Company in payment of the aggregate Exercise
Price and, if requested, applicable withholding taxes. Notwithstanding the
foregoing, payment may not be made in any form that is unlawful, as determined
by the Company in its sole discretion. The Board may permit such other payment
forms as it deems appropriate, subject to applicable laws, regulations and
rules.

 

SECTION 9. NO DUTY TO TRANSFER IN VIOLATION OF THIS AGREEMENT

 

The Company will not be required (a) to transfer on its books any shares of
Common Stock of the Company which have been sold or transferred in violation of
any of the provisions set forth in this Agreement or (b) to treat as owner of
such shares or to accord the right to vote as such owner or to pay dividends to
any transferee to whom such shares have been so transferred.

 

SECTION 10. TAX WITHHOLDING AND REPORTING.

 

  (a) You will not be allowed to exercise this Option unless you pay, or make
acceptable arrangements to pay, any taxes required to be withheld as a result of
the Option exercise or the sale of Shares acquired upon exercise of this Option.
You hereby authorize withholding from payroll or any other payment due you from
the Company or your employer to satisfy any such withholding tax obligation.

 

  (b) If you sell or otherwise dispose of any of the Shares acquired pursuant to
an ISO on or before the later of (i) two years after the grant date, or (ii) one
year after the exercise date, you shall immediately notify the Company in
writing of such disposition.

 

SECTION 11. RESALE RESTRICTIONS/MARKET STAND-OFF.

 

You agree that in connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the U.S. Securities Act of 1933, as amended, you will not, without
the prior written consent of the Company, directly or indirectly, sell, make any
short sale of, contract to sell, transfer the economic risk of ownership in,
loan, hypothecate, pledge, grant any option for the purchase of, or otherwise
dispose of or

 

CALIFORNIA PIZZA KITCHEN, INC.

NOTICE OF STOCK OPTION GRANT

 

-4-



--------------------------------------------------------------------------------

transfer for value or agree to engage in any of the foregoing transactions with
respect to any equity securities of the Company for such period of time after
the effective date of such registration statement as may be requested by the
Company. Such period of time will not exceed one hundred eighty (180) days;
provided, however, that in the event the Company requests that the one hundred
eighty (180) day period be extended or modified pursuant to then-applicable law,
rules, regulations or trading policies, the restrictions imposed during the one
hundred eighty (180) day period will continue to apply to the extent necessary
to comply with such law, rules, regulations or trading policies. You agree to
execute and deliver such other agreements as may be reasonably requested by the
Company which are consistent with the foregoing or which are necessary to give
further effect thereto. To enforce the provisions of this Section, the Company
may impose stop-transfer instructions with respect to the Common Stock until the
end of the applicable stand-off period.

 

SECTION 12. TRANSFER OF OPTION.

 

Prior to your death, only you may exercise this Option. This Option and the
rights and privileges conferred hereby cannot be sold, pledged or otherwise
transferred (whether by operation of law or otherwise) and shall not be subject
to sale under execution, attachment, levy or similar process. For instance, you
may not sell this Option or use it as security for a loan, except in accordance
with Section 8 hereof. If you attempt to do any of these things, this Option
will immediately become invalid. You may, however, dispose of this Option in
your will. Regardless of any marital property settlement agreement, the Company
is not obligated to honor an Exercise Notice from your spouse or former spouse,
nor is the Company obligated to recognize such individual’s interest in your
Option in any other way.

 

SECTION 13. RETENTION RIGHTS.

 

This Agreement does not give you the right to be retained by the Company in any
capacity. The Company reserves the right to terminate your Service at any time
and for any reason without thereby incurring any liability to you.

 

SECTION 14. STOCKHOLDER RIGHTS.

 

Neither you nor your estate or heirs have any rights as a stockholder of the
Company until a certificate for the Shares acquired upon exercise of this Option
has been issued. Once a certificate for the Shares acquired upon exercise of
this Option has been issued, you will have all the rights and privileges of a
stockholder of the Company with respect to the Common Stock. No adjustments are
made for dividends or other rights if the applicable record date occurs before
your stock certificate is issued, except as described in the Plan.

 

SECTION 15. ADJUSTMENTS.

 

In the event of a stock split, a stock dividend or a similar change in the
Company’s Stock, the number of Shares covered by this Option and the Exercise
Price per share may be adjusted pursuant to the Plan. Your Option shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity as set forth in
the Plan.

 

CALIFORNIA PIZZA KITCHEN, INC.

NOTICE OF STOCK OPTION GRANT

 

-5-



--------------------------------------------------------------------------------

SECTION 16. APPLICABLE LAW AND TAX DISCLAIMER.

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice of law provisions). You agree that you
are responsible for consulting your own tax advisor as to the tax consequences
associated with your Option. The tax rules governing options are complex, change
frequently and depend on the individual taxpayer’s situation. Although the
Company will make available to you general tax information about stock options,
you agree that the Company shall not be held liable or responsible for making
such information available to you and any tax or financial consequences that you
may incur in connection with your Option.

 

SECTION 17. THE PLAN AND OTHER AGREEMENTS.

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan. The Notice,
this Agreement, including its attachments, and the Plan constitute the entire
understanding between you and the Company regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.

 

CALIFORNIA PIZZA KITCHEN, INC.

NOTICE OF STOCK OPTION GRANT

 

-6-



--------------------------------------------------------------------------------

EXHIBIT C

 

(1) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

(2) “Change in Control” shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:

 

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph (iii)
below; or

 

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

 

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or

 

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 70% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

(3) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

(4) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

-2-